Citation Nr: 1549114	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD)/ischemic heart disease, claimed as a result of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of entitlement to service connection for coronary artery disease, associated with herbicide exposure.  He perfected a timely appeal to that decision.  The case was later transferred to the Houston, Texas, Regional Office RO.  

In his substantive appeal (VA Form 9), received in April 2014, the Veteran requested a Travel Board hearing at the RO.  However, in August 2014, the Veteran withdrew his request for a travel board hearing.  38 U.S.C.A. § 20.704(e) (2014).  

The Board notes that the RO had originally denied entitlement to service connection for a heart disorder in September 2004.  The Veteran did not file a notice of disagreement or submit new and material evidence within a year of the September 2004 rating decision, and therefore the rating decision became final.  In October 2009, the RO confirmed its previous denial of the Veteran's claim for service connection for coronary artery disease.  The Veteran did not appeal that determination; therefore, that decision became final.  Thereafter, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinxmetal's angina) to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202 -53216 (August 31, 2010).  In light of a liberalizing law that authorizes service connection for ischemic heart disease on the basis of exposure to herbicides in Vietnam, the Board will consider the Veteran's claim of service connection for coronary heart disease, de novo.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

FINDINGS OF FACT

1.  The Veteran is shown to have stepped foot on the landmass of Vietnam.  

2.  The Veteran is diagnosed with ischemic heart disease under the meaning of the pertinent VA regulation.  


CONCLUSION OF LAW

CAD/Ischemic heart disease is presumed incurred in or aggravated by active military service, as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the Veteran had active service from May 1969 to May 1971.  The Veteran's military personnel records indicate that he served aboard the USS Ranger (CVA-61) from February 2, 1971 to June 1, 1971.  He was awarded the National Defense Service Medal, the Vietnam Campaign Medal, and the Vietnam Service Medal with three Bronze Stars.  The service treatment records, including the enlistment examination of May 1969 as well as the separation examination in March 1971, are completely silent with respect to any complaints or findings of heart disease.  

Post service treatment reports, VA as well as private, dated from 1971 through 1996 were negative for any complaints of or treatment for heart disease.  The records reflect that the Veteran underwent an Agent Orange examination in April 1992.  At that time, it was noted that the Veteran served aboard ship for 18 months and he was stationed in the South China Sea and in the Bay of Tonkin.  It was also noted that he worked as a mail clerk and spent all his time aboard ship; he did not see any combat.  Examination of the cardiovascular system was normal.  Carotid, radial and femoral pulses palpable and no bruits heard over the carotid or femoral arteries.  No signs of congestive heart failure.  The pertinent diagnosis was "doubt history of being exposed to Agent Orange."  

Of record is a response from the National Personnel Records Center, VA Form 3101, dated in January 2009, indicating that the Veteran had no records of exposure to herbicides.  

In a statement in support of claim (VA Form 21-4138), dated in January 2003, the Veteran raised a claim of service connection for a heart condition.  Submitted in support of the claim was a statement of attending physician, completed by Dr. Fabian Aurignac in October 2002.  Dr. Aurignac noted that the Veteran was currently diagnosed with coronary heart disease, vascular heart disease, hypertension, and peripheral vascular disease.  He related that the Veteran was first seen for his condition in August 2002.  Dr. Aurignac reported that the Veteran was not able to resume his normal activities due to his heart impairment; he stated that he underwent open heart surgery, having 5 bypasses.  Also submitted was a statement to the Texas Rehabilitation Commission, signed by a doctor in November 2002, indicating that the Veteran had a current diagnosis of heart disease and was not medically stable for employment.  

Received in January 2004 were private treatment reports, dated from May 1986 to August 2000.  These records do not reflect any complaints of or treatment for a heart condition.  In a statement in support of claim, dated in March 2004, a Dr. C. W., indicated that the Veteran suffered from multiple medical conditions, including coronary artery disease with coronary artery bypass graft in August 2002; therefore, he was not able to work.  

Received in August 2004 were VA progress notes dated from February 2002 to June 2004, which show that the Veteran received clinical evaluation and treatment for several disabilities, including coronary artery disease.  

By a rating action in September 2004, the RO denied the Veteran's claim of entitlement to service connection for coronary artery disease, claimed as secondary to diabetes mellitus type II.  It was determined that there was no evidence showing coronary artery disease was incurred in or aggravated by military service.  Moreover, the RO determined that diabetes mellitus type II was not related to service; consequently, service connection for coronary artery disease on a secondary basis to that condition could not be established.  By letter dated in October 2004, the Veteran was notified of the denial of his claim and of his procedural and appellate rights.  

Received in July 2005 was an undated letter from the Veteran, wherein he reported being assigned to the aircraft carrier U.S.S. Ranger-CVA 61.  The Veteran related that, initially, his duties were to load cylinder and shell to a five-inch gun in the cylinder loader and fire the load.  He was subsequently moved to post office duties working in the flight deck; in that position, he loaded and unloaded helicopters, the supply planes with personnel, boxes, supplies and daily mail on and off the planes.  The Veteran also reported that he flew off the ship several times on fight operations to deliver mail and supplies to escort ships and destroyers next and into the country of Vietnam from 1970 to 1971.  He noted that all of these operations were in the Gulf of Tonkin and South China Sea; their terminal post-office was in Da-Nang, Vietnam.  

In a statement in support of claim (VA Form 21-4138), dated in January 2007, the Veteran sought to reopen his claim of entitlement to service connection for coronary artery disease.  Submitted in support of the claim were VA progress notes dated from December 2006 to February 2007.  These records do not reflect any treatment for a heart condition.  Also submitted in support of the claim were duplicate private treatment reports from Dr. Fabian Aurignac in October 2002.  Dr. Aurignac noted that the Veteran was currently diagnosed with coronary heart disease, vascular heart disease, hypertension, and peripheral vascular disease.  He related that the Veteran was first seen for his condition in August 2002.  Dr. Aurignac reported that the Veteran was not able to resume his normal activities due to his heart impairment; he stated that he underwent open heart surgery, having 5 bypasses.  

VA progress notes dated from April 2008 through September 2008 reflect treatment for a psychiatric disorder.  These records also indicate that the Veteran had medical history of coronary artery disease.  

In a statement in support of claim (VA Form 21-4138), dated in October 2008, the Veteran again raised a claim of entitlement to service connection for coronary artery disease, secondary to diabetes mellitus and PTSD.  Submitted in support of the claim was a statement from the Veteran, dated in October 2008, indicating that he served onboard this ship during the period of May14, 1969 through May 04, 1971.  The Veteran indicated that he served in the Postal Office Department and X-Division Department, executing all duties of the Postal Services.  The Veteran further noted that he also served on the Flight Deck of USS Ranger, boarding and retrieving all mail from helicopters and the mai1 plane, which included serving all ships in the area of the Gulf of Tonkin, and the South China Sea, and the country of Vietnam (TNPO) Terminal Navy Post Office in DaNang, Vietnam.  

In a statement in support of claim (VA Form 21-4138), dated in November 2008, the Veteran indicated that he disembarked in Vietnam when the ship (USS RANGER CVA 61) would fly him into TNPO post office in DaNang, Vietnam.  Furthermore, he was assigned into Bravo working party, formed while in Viet Nam to off load supplies and military mail.  The Veteran reported witnessing Agent Orange being sprayed and breathing the herbicide as it was sprayed.  The Veteran maintained that, as a result of this, he now suffers from diabetes, neuropathy, and coronary artery disease.  

Submitted in support of the claim in November 2008 were duplicate treatment records, dated from August 2002 to March 2004, indicating that the Veteran currently suffers from coronary artery disease.  

In a memorandum, dated in May 2009, the Joint Services Records Research Center indicated that they had found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC also stated that they were unable to document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC was unable to provide evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or coast Guard ship during the Vietnam era.  

In response to a request for information regarding the Veteran's dates of service in Vietnam (3101 Print), dated in June 2009, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  The NPRC did report that the Veteran served aboard the USS Ranger CVA-61 which was in the official waters of Vietnam from November 16, 1969 to December 7, 1969, from December 17, 1969 to January 6, 1970, from January 29, 1970 to February 18, 1970, from February 27, 1970 to March 20, 1970, and from April 16, 1970 to May 13, 1970.  

By a rating action in October 2009, the RO determined that new and material evidence had been received to reopen the claim for service connection for coronary artery disease as secondary to diabetes mellitus, type II.  However, the RO found that there was no evidence to show that diabetes mellitus II was related to service; as such, service connection for coronary artery disease as secondary to this condition could not be established.  It was also determined that there was no evidence that coronary artery disease was incurred in or caused by service or within any applicable presumptive period.  By letter dated in November 2009, the Veteran was notified of the denial of the claim and of his appellate and procedural rights.  

In a statement in support of claim (VA Form 21-4138), dated in February 2010, the Veteran indicated that he was seeking to establish a claim of service connection for ischemic heart disease, secondary to diabetes secondary herbicide exposure (Agent Orange).  

Of record is a memorandum of unavailability, dated July 30, 2010, indicated that all procedures to obtain the records of service for this veteran have been correctly followed.  Evidence of written and telephonic attempts to obtain the records is in the file.  All efforts to obtain the needed military information have been exhausted; further attempts are futile and that, based on these facts, the record is not available.  

The Veteran was afforded a VA examination in March 2011.  The examiner noted that the Veteran currently had ischemic heart disease and coronary artery disease.  

Received in April 2011 was a copy of a Meritorious Unit Commendation Citation issued to the USS Ranger (CVA-61), "For meritorious service from 27 October 1969 to 12 May 1970 while participating in combat operations in Southeast Asia.  During this period, USS RANGER and Attack Carrier Air Wing TWO, a unit of Task Force SEVENTY-SEVEN, conducted sustained air operations against enemy lines of supply and communications, storage areas, anti-air and surface -to-air missile sites, and a host of other military targets.  The determined and highly successful air strikes carried out by RANGER and reimbarked air wing were costly to the enemy and seriously impeded his efforts to resupply the insurgent fortes in South Vietnam with troops, supplies and military equipment.  Throughout all of these air combat operations, the officers and men of USS RANGER and embarked Attack Carrier Air Wing TWO displayed outstanding professional skill, courage, and devotion to duty, reflecting great Credit upon themselves, their ship, and the United States Naval Service."  

Of record is a response from DPRIS, dated in August 2011, indicated that they had reviewed the 1971 command history for the USS RANGER (CVA-61), and the history revealed that the USS RANGER was continuing her sixth Western Pacific (WESTPAC) deployment which had commenced on October 27, 1970.  The USS RANGER was continuing to conduct Special Operations (SPECOPS) periods on Yankee Station off the Coast of North Vietnam from December 28, 1970 to January 12, 1971.  The USS RANGER continued to conduct additional SPECOPS periods from February 3 to March 15, 1971, and April to May 18, 1971.  The USS RANGER returned to the Naval Response Text Air Station (NAS) Alameda, California, on lune 17, 1971, and did not deploy overseas for the remainder of the year.  DPRIS also noted that it had reviewed the February 2-March 17, 1971 and March 31-April 18, 1971 deck logs for the USS RANGER; those logs reveal that aircraft, including helicopters and carrier onboard delivery (COD), were launched and recovered but the only names listed as passengers were high-ranking officers.  The deck logs do not document the destinations of the aircraft.  It was also reported that the history and deck logs do not document that the ship docked, transited inland waters or that personnel stepped foot in the Republic of Vietnam.  

In response to a request for information, dated in December 2011, the National Personnel Records Center (NPRC) indicated that a thorough search of the Veteran's military record produced the enclosed documentation relating to Vietnam service, including service aboard the USS Ranger (CVA-61).  It was noted that the following dates were verified for the time the USS Ranger (CVA-61) was actually located in Vietnam water boundaries: November 16, 1969 to December 7, 1969, from December 17, 1969 to January 6, 1970, from January 29, 1970 to February 18, 1970, from February 27, 1970 to March 20, 1970, from April 16, 1970 to May 13, 1970, from November 18, 1970 to December 18, 1970, from December 27, 1970 to January 13, 1971, from February 2, 1971 to March 17, 1971, and from March 31, 1971 to April 18, 1971.  

III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain chronic diseases, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied.  38 C.F.R. § 3.309(e).  

Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 C.F.R. § 3.313(a).  In regulations adding diabetes mellitus as a disability presumptively related to herbicides, VA stated that 'service in the Republic of Vietnam' includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In this case, the Veteran asserts that he was exposed to herbicides when he would go into DaNang to retrieve mail.  The Veteran indicated that he served on the Flight Deck of USS Ranger, boarding and retrieving all mail from helicopters and the mai1 plane, which included serving all ships in the area of the Gulf of Tonkin, and the South China Sea, and the country of Vietnam (TNPO) Terminal Navy Post Office in DaNang, Vietnam.  In a November 2008 statement, the Veteran indicated that he disembarked in Vietnam when the ship (USS RANGER CVA 61) would fly him into TNPO post office in DaNang, Viet Nam.  Furthermore, he was assigned into Bravo working party, formed while in Viet Nam to off load supplies and military mail.  

In light of the Veteran's assertions, service personnel records and relevant deck logs of the USS Ranger were obtained and associated with the record.  DPRIS noted that the deck logs for the USS RANGER reveal that aircraft, including helicopters and carrier onboard delivery (COD), were launched and recovered but the only names listed as passengers were high-ranking officers.  The deck logs do not document the destinations of the aircraft.  It was also reported that the history and deck logs do not document that the ship docked, transited inland waters or that personnel stepped foot in the Republic of Vietnam.  

Ultimately, the Board agrees with the Veteran's representative, in that

the [V]eteran has described doing a job which was entirely consistent with exposure to herbicides as a logical activity of his military occupation. He can scarcely be faulted for the nonverifiability of specific practices in the completion of his duties. His assertions in that regard are both reasonable and justifiable and appear both sound and factually accurate, all of which raises a certain premise from which conclusions may be reasonably drawn.

Accordingly, the Board finds the Veteran credible and finds that he stepped foot on the landmass of Vietnam.  Therefore, he is presumed exposed to herbicides and presumptive service connection for ischemic heart disease is warranted.  


ORDER

Service connection for coronary artery disease (CAD)/ischemic heart disease, claimed as a result of exposure to Agent Orange, is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


